Filed 4/8/21 P. v. Fredrickson CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX
                                                                            2d Crim. No. B307515
THE PEOPLE,                                                               (Super. Ct. No MA050686)
                                                                            (Los Angeles County)
     Plaintiff and Respondent,

v.

WARREN CHARLES
FREDRICKSON,

     Defendant and Appellant.


       Warren Charles Fredrickson appeals an order denying his
2020 motion for modification of sentence under Penal Code
section 1016.8.1 In 2011, he pled no contest to a charged offense
of committing a lewd act on a child, a felony (Pen. Code, § 288,
subd. (a)) and he admitted a prior serious felony conviction
(ibid.). He was sentenced to an aggregate state prison term of 21
years.
       We appointed counsel to represent him on this appeal.
After examination of the record, his counsel was not able to find

         1
             All statutory references are to the Penal Code.
any arguable issues on appeal. Counsel filed an opening brief
requesting the court to make a review under People v. Serrano
(2012) 211 Cal.App.4th 496. We have also reviewed the record
under People v. Wende (1979) 25 Cal.3d 436.
      On February 17, 2021, we sent notice to Fredrickson of his
right to file a supplemental brief containing any contention he
wished us to consider. He did not file a supplemental brief.
      After examination of the record, we are satisfied that no
arguable issues exist. (People v. Wende, supra, 25 Cal.3d at pp.
441, 443.)
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:




     YEGAN, J.




     PERREN, J.




                                2
                 Kathleen Blanchard, Judge
             Superior Court County of Los Angeles
               ______________________________



     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              3